          Case 1:20-cv-01791-JEB Document 16 Filed 10/27/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                    )
    UNITED STATES OF AMERICA,                       )
                                                    )
                Plaintiff,                          )
                                                    )
         v.                                         )
                                                              Civil Action No. 20-1791 (JEB)
                                                    )
    ALL PETROLEUM PRODUCTS ABOARD                   )
                                                        FILED EX PARTE AND UNDER SEAL
    THE BELLA WITH INTERNATIONAL                    )
    MARITIME ORGANIZATION NUMBER                    )
    9208124, et al.,                                )
                                                    )
                Defendants In Rem.                  )
                                                    )

                             UNITED STATES’ MOTION TO UNSEAL

        The United States of America, by and through its undersigned counsel, respectfully moves

to unseal the following documents in this matter: (i) the United States’ motion for leave to file

under seal (ECF No. 7); (ii) the Court’s Order granting the United States’ motion for leave to file

under seal; (iii) the United States’ motion for interlocutory sale (ECF No. 9); (iv) the Court’s Order

of September 1, 2020, granting the United States’ motion for interlocutory sale; and (v) this

Motion. 1 The United States respectfully requests, if the Court’s schedule permits, that the Court

act on this Motion on or before the morning of Thursday, October 29, 2020.

        The Court permitted these matters to be filed under seal to protect the security of: (i) the

United States’ efforts to seize the Defendant Properties; (ii) the identities of potential purchasers

of the Defendant Properties; and (iii) the governmental officials and private persons and entities

involved in those operations. The United States has conducted an interlocutory sale of the



1
         As the matters discussed herein were submitted ex parte and under seal, the United States
files this motion using the same treatment. That said, and as noted herein, the United States seeks
to unseal this Motion as part of its requested relief.
          Case 1:20-cv-01791-JEB Document 16 Filed 10/27/20 Page 2 of 2




Defendant Properties pursuant to the Court’s Order of September 1, 2020, and, as a result of that

sale, the Defendant Properties are no longer in the possession, custody, or control of the United

States. As such, while the United States will continue to take steps to protect the security of its

operations and those involved in them, the need to maintain a seal over the Government’s prior

filings has dissipated, and the United States believes it is appropriate for the Court to now unseal

those filings.

        The United States intends to file a further status report with the Court detailing the amounts

received as a result of the interlocutory sale—which will constitute the substitute res subject to

forfeiture in this action—when all such amounts have be transmitted to the United States and

deposited into an interest-bearing account maintained by the Government as provided for in the

Court’s interlocutory sale order.

Dated: October 27, 2020
       Washington, DC
                                                 Respectfully submitted,

                                                 MICHAEL R. SHERWIN
                                                 Acting United States Attorney


                                                 By:           /s/ Brian P. Hudak
                                                       BRIAN P. HUDAK
                                                       MICHAEL P. GRADY
                                                       555 Fourth Street, NW
                                                       Washington, DC 20530
                                                       (202) 252-2549

                                                 Attorneys for the United States of America




                                                -2-
